Citation Nr: 9913378	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of left 
and right ankle injuries.

2.  Entitlement to outpatient dental treatment for service-
connected facial swelling with abscess formation, 
postoperative laceration of left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1983.  After reenlisting in February 1986, he was also 
discharged in July 1987 under other than honorable 
conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied a claim of entitlement to 
service connection for right ankle sprain and left ankle 
sprain.  The RO also denied a claim of entitlement to service 
connection for a jaw condition as not well-grounded, and 
denied a claim for "service connection of dental 
treatment."   

The Board notes that, by an administrative decision issued in 
September 1998, the RO determined that the veteran was not 
eligible for benefits based on any injury incurred during the 
period of service from February 1986 to July 1987, because of 
the character of the discharge from that period of service.  
There is no evidence that the veteran has disagreed with or 
appealed the September 1998 administrative decision. 

After reviewing the evidence and contentions of record, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.





FINDINGS OF FACT

1.  The veteran was treated for acute residuals of left and 
right ankle or foot injuries while on active duty; there is 
no medical evidence of a chronic disability of either ankle 
during service, nor is there medical evidence of a nexus 
between a current disability of either ankle and any incident 
of service. 

2.  The medical evidence establishes that the veteran's 
service-connected disability, chronic intermittent facial 
swelling with abscess formation, left cheek, is, in part, a 
manifestation of an abscess of tooth #14 and the left maxilla 
and, since it is rated 10 percent, the veteran has a 
compensable dental disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
service connection for chronic residuals of left and right 
ankle injuries.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for VA outpatient dental treatment have been 
met.  38 U.S.C.A. § 1712 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 4.149, 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a current ankle disorder 
which was incurred in service or as a result of ankle 
injuries during service.  The veteran also contends that he 
is entitled to service connection for a dental disability of 
tooth #14 and to dental treatment of that disability.  


1. Claim for Service Connection for Residuals of Ankle 
Injuries

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1131 (West 
1991).  Service connection may be presumed for certain 
diseases specified by statute or regulation, including 
arthritis, if the disease manifests to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1998).  However, the veteran must first show that his claim 
for service connection is well grounded.  

For a claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).  The nexus requirement may also 
be satisfied by a presumption that a disease defined as 
chronic is related to service.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  As discussed below, the Board 
finds that the veteran's claim of entitlement to service 
connection for a right ankle, left ankle, or bilateral ankle 
disorder, is not well-grounded.  The veteran has been 
notified of the evidence necessary to present a well-grounded 
claim, and there is no further duty to assist as to this 
claim.  See Epps, 126 F.3d at 1467-1468.

Service medical records reflect that, in March 1981, the 
veteran complained that he injured his left ankle while 
running.  A left ankle sprain was diagnosed.  The veteran 
gave a history of a left ankle injury in August 1981.  There 
was mild tissue swelling and possible minimal cortical 
avulsion fracture of the lateral margin of the calcaneus was 
noted on radiologic examination.  Radiologic examination in 
November 1982 disclosed a fracture of the left great toe.  A 
December 1982 clinical note reflects that the veteran's left 
foot was slightly tender at the left toe fracture site.  The 
service medical records for this period of service are 
thereafter silent as to any further complaints of ankle pain, 
injury, diagnosis, or treatment.  

Records of the veteran's second period of service, which 
ended in an other than honorable (OTH) discharge, reflect 
that no ankle abnormality or complaint was disclosed on a 
enlistment examination conducted in September 1985.  The 
veteran sought treatment for an inversion injury of the right 
ankle in May 1986.  A right ankle sprain was diagnosed.  The 
records thereafter are silent as to any ankle injury.  No 
abnormality or complaint as to the ankles was noted on 
service separation examination conducted in January 1987.  
The medical history completed by the physician noted a 
history of fracture of the great toe, described as on the 
right foot, stating that the injury resulted in no current 
disability (NCD).

Post-service private medical records reflect that the 
veteran, who worked as a framer, apparently fell from a roof 
at his place of employment, and was hospitalized in December 
1994.  He had multiple trauma of both feet, including 
bilateral comminuted fractures of each os calcis (heel) and 
fractures of the left fourth metatarsal and right second, 
third, and fourth metatarsals.  

Private clinical notes in May through September 1995 reflect 
that the veteran remained on crutches, was unable to feel 
sensation in his right toes for many months, and complained 
of soreness in the heels and ankles in June 1995.  In August 
1995, the veteran was struck by a car and sustained a 
fracture of the left medial malleolus.  He was again put in a 
left leg cast.

On VA examination conducted in January 1996, the veteran 
reported that he had right foot pain when his left lower leg 
was in a cast in August 1995, and he was confined to a 
wheelchair.  When the left leg cast was removed, and the 
veteran resumed ambulating, both feet remained painful.  The 
veteran complained of bilateral foot pain when standing or 
walking, pain at the left great toe, described as continuous, 
pain at the right ankle, described as continuous deep pain, 
and continuous deep pain at the right third and second toes, 
with numbness.  The veteran also complained of a burning 
sensation in the right ankle and right Achilles tendon.  
Bilateral plantar fasciitis, bilateral metatarsalgia, 
contractures of the ankle, forefeet and toes, and status post 
fractures of bilateral metatarsal, heels, and left distal 
tibia, with impairment of gait, were diagnosed.
By a rating decision issued in June 1996, the veteran was 
notified that service connection was denied for right and 
left ankle disabilities; it was noted that, although there 
was evidence of incurrence of minor right and left ankle 
injuries in service, these injuries were acute and temporary 
and resolved with treatment.

The Board notes the veteran's contention that he incurred 
ankle injuries during his second period of service, and his 
argument that, if those records were obtained, his claim 
would be supported.  The Board further notes that, by an 
administrative decision issued in September 1998, the RO 
determined that the veteran's OTH discharge for service from 
February 1986 to July 1987 was a bar to benefits, other than 
health care, as to any disability incurred during that period 
of service.  There is no evidence that the veteran has 
disagreed with this administrative decision.  

However, without reference to the issue determined in the 
September 1998 administrative decision, the veteran has not 
established a well-grounded claim that he incurred a chronic 
right or left ankle disability during any period of service 
or as a result of any period of service, or at any time prior 
to severe intercurrent injuries to the heels and to the left 
ankle in 1994 and 1995.  

There is no evidence of record, other than the veteran's 
unsupported lay contentions, to show that he incurred a 
chronic right or left ankle disorder during service or prior 
to December 1994.  The Board notes in particular that a 
service separation examination conducted in January 1987 was 
negative for any pertinent abnormal findings and there is no 
post-service medical evidence of any treatment of either 
ankle prior to December 1994, when the veteran sustained 
serious injuries to both ankles, and later fractures of the 
left leg and left ankle in 1995.  There is no medical 
evidence of record that links a current right or left ankle 
disability with service.  The veteran's contention that his 
current right and left ankle disorders are causally related 
to service is not sufficient, without supporting medical 
evidence, to establish a well-grounded claim of entitlement 
to service connection for a bilateral ankle disorder.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran has been notified, in a statement of the case, 
that he has not submitted a well-grounded claim of 
entitlement to service connection for right ankle and left 
ankle disorders.  He has not identified any additional 
evidence which might serve to establish a well-grounded 
claim.  See 38 U.S.C.A. § 5103.  Although the veteran 
contends that review of service medical records from his 
second period of service would establish a well-grounded 
claim, it is evident from the record that those service 
medical records were reviewed, and, even if this period of 
service could be considered, that there was no evidence that 
the veteran incurred a chronic ankle disorder during that 
period of service.

In the absence of medical evidence of a nexus between a 
current disability of either ankle and any incident of active 
service, the Board finds that the veteran's claim for service 
connection for right and left ankle disabilities is not well-
grounded, and must be denied. 

2.  Claim for Dental Treatment

Service medical records disclose that the veteran sustained a 
laceration of the left cheek which was treated in August 
1981.  Edema of the maxillary prominence was treated in 
February 1982.  Initially, diagnoses of possible maxillary 
sinusitis or cellulitis were assigned.  Dental records 
reflect that the veteran was hospitalized for treatment of a 
maxillary abscess of tooth #14 in February 1982.  

By a rating decision issued in March 1992, the RO granted 
service connection for "post-operative laceration and 
abscess scar, left cheek."  That disability was evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800, 
the criteria used to evaluate a scar.  

By a claim submitted in November 1992, the veteran contended 
that his service-connected disability had increased in 
severity.  On VA examination conducted in July 1993, it was 
concluded that the veteran was status post abscessed tooth, 
#14, and had facial scars from an unrelated injury.  It was 
also concluded that there was abscess formation over the 
roots of tooth #14, and that root canal fill from endodontic 
treatment provided in service was "inadequate."  There was 
reactive bone formation in the maxillary sinus consistent 
with intermittent facial abscess formation, and it was 
concluded that abscessed tooth #14 was causing left facial 
swelling and abscess formation at periodic intervals.  

The Board notes that the service medical and dental records 
show that the veteran developed left facial swelling due to a 
maxillary abscess associated with tooth #14.  
It is also apparent that he sustained a facial laceration 
injury in the left cheek area.  An RO decision in March 1992 
granted service connection and a zero percent rating for a 
postoperative laceration and abscess scar of the left cheek.  
An RO decision in August 1993 increased the rating to 10 
percent; the disability was rated as chronic intermittent 
facial swelling with abscess formation with a postoperative 
laceration of the left cheek.  The disability was rated under 
the scar code, a dental code, and the code for osteomyelitis.  

It is not entirely clear from the record whether the 10 
percent rating is based on the scar code (tender and painful 
scar, see Code 7804) or the dental code, but it is apparent 
that the underlying problem that caused, at least in part, 
the veteran's left facial tenderness and pain was the abscess 
of tooth # 14, which in turn caused maxillary abscess and 
some of the veteran's facial symptoms. 

A veteran may be entitled to outpatient dental treatment at 
VA expense under certain circumstances.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  The Chief, Dental Service, in accordance 
with the limitations specified for an applicable 
classification, may authorize dental treatment for veterans 
who have service-connected compensable dental disability 
(Class I).  Id.  As the evidence of record reflects that the 
veteran has a service-connected dental disability, abscess of 
tooth #14 and the left maxilla, and that disability is 
currently evaluated as compensable, the criteria for 
outpatient dental treatment for that disability are met, and 
entitlement to such treatment is warranted.



ORDER

Entitlement to service connection for residuals of left ankle 
and right ankle injuries is denied.

Entitlement to outpatient dental treatment of a service-
connected compensable dental disability is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

